DAVIDSON, Judge.
This is an application for an original writ of habeas corpus.
On February 1st, 1933, relator was, upon his plea of not guilty, convicted, in the District Court of Fayette County, of the offense of robbery with firearms, and his punishment was assessed at confinement in the State Penitentiary for life.
Relator is now a convict in the State penitentiary, serving said sentence, and he has so served continuously for more than five years.
The disposition of this case is governed and controlled by the authority of Ex parte Erwin, 170 S. W. (2d) 226, which is directly in point. No useful purpose could be served to write further.
Upon the authority of Ex parte Erwin, supra, the writ of habeas corpus is granted, and relator is ordered discharged from further custody under the judgment mentioned.
The foregoing opinion of the commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.